Citation Nr: 0107448	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts

THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service in the Navy from June 
1965 to June 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision, which granted service 
connection and a 30 percent rating for PTSD effective from 
January 29, 1998 (date of receipt of claim for service 
connection).  The veteran appealed for a higher rating.  
Various RO decisions granted higher ratings for PTSD, as well 
as temporary total hospitalization ratings (38 C.F.R. § 4.29) 
for the condition.  Ultimately, the RO assigned a 70 percent 
schedular rating for PTSD, effective from January 29, 1998.  
Also effective from that date, the RO granted a total 
disability rating based on individual unemployability (TDIU 
rating); the RO assigned such rating based on the effects of 
PTSD, although the veteran also has other compensable 
service-connected conditions.  In a December 1999 statement, 
the veteran indicated that he was still seeking a 100 percent 
schedular rating for his PTSD.  


FINDING OF FACT

The veteran's service-connected PTSD produces total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Navy from June 
1965 to June 1967, including service in Vietnam.

Evidence on file shows no psychiatric problems during service 
or for many years later.  Numerous medical records beginning 
in the early 1990s note treatment for alcohol abuse and 
variously diagnosed psychiatric disorders including PTSD.

In a July 1996 letter, a private physician noted that the 
veteran had reported that he was well until the spring of 
1994, when he began to suffer from severe flashbacks, 
anxiety, and depression after being contacted by a former 
service buddy with whom he had served in Vietnam in 1966.  
The veteran reported that he had previously avoided all 
Vietnam-related situations and had thereby coped with prior 
less severe episodes of such symptoms.  These symptoms, 
including nightmares and crying episodes, had reportedly 
occurred intermittently since the late 1970s.  It was not 
clear to the physician why the veteran's condition worsened 
so significantly and irreversibly in 1994, but he could 
describe no other contributory factors which he felt were 
related to the worsening of his PTSD symptoms.  The physician 
noted that the veteran had apparently become "unglued" in 
1994, requiring hospitalization in October of that year.  He 
stated that he had had a serious suicide plan of driving into 
an abutment by the time of his hospitalization, and that he 
had not returned to his work as a teacher since his 
hospitalization.  The veteran continued to obtain outpatient 
treatment and medication following the hospitalization.  At 
the time of the veteran's examination in June 1996, he was 
fully oriented, alert, cooperative, appropriately dressed, 
and relatively comfortable.  There was no evidence of 
abnormality of speech rate or content.  He described his mood 
as depressed, but there was no evidence of psychomotor 
retardation, agitation, tremulousness, or hand wringing.  
Speech was soft at times, and his affect was mildly to 
moderately constricted, and was consistent with his reported 
mood.  The veteran denied any current suicidal ideations, 
homicidal ideation, or hallucinations, and there was no 
evidence of delusions.  The primary diagnosis was PTSD.  It 
was also noted that the veteran met the criteria for a 
diagnosis of alchohol abuse, although such was in remission 
and would not account for his clinical picture.  It was 
concluded that the veteran was incapable of performing his 
job duties as a teacher and that his incapacity was likely to 
be permanent.   

VA records reflect that the veteran was hospitalized in 
February 1997 for detoxification purposes.  It was noted that 
he had been sober from June 1995 to December 1996, and had 
been in PTSD therapy groups when he "picked up again."  The 
veteran responded to detoxification and was released 
subsequently in February 1997.  The final diagnoses were 
PTSD, alcohol dependence, and major depression.

VA records reflect that the veteran was hospitalized again in 
August 1997.  He had resumed drinking, and had been consuming 
one pint of whiskey and one six pack of beer daily.  He 
reported having blackouts and tremors, but denied having any 
seizures.  The precipitant to this admission was the 
veteran's stating that he had walked in on his sister-in-law 
while she was in the bathroom.  He reported having ideas of 
crashing his car into a bridge abutment.  The veteran 
reported that he had previously taught middle school and 
learning disabled students, and had retired in 1994 on a 
disability.  He apparently had been doing some income-
producing accounting work on his computer, although he had 
not tried to work for some time.  He lived with his wife and 
adopted daughter.  Upon admission, the veteran was 
intoxicated, labile, and in constant motion.  He was 
disoriented, depressed, and tearful.  After a one week 
hospitalization, the veteran reported that he was looking 
forward to his treatment in an intensive day treatment 
program and that he planned to live in a  halfway house to 
maintain his sobriety.  The veteran was deemed to be 
employable, although this employability was considered 
limited by his alcohol dependence.  Final diagnoses were 
alcohol dependence, PTSD, and depressive disorder.  The 
Global Assessment of Functioning (GAF) score was 50.

The veteran was given a VA psychiatric evaluation in December 
1997, to assess possible need for hospitalization.  The 
veteran reported that he was not employed and was presently 
separated from his wife.  He was in the process of a divorce, 
and stated that his wife had a restraining order against him.  
He reported that since the mid 1980s his hobbies and 
recreational activities had consisted of things he could do 
alone, such as gardening and cutting down trees.  The veteran 
also said that he had attended school and traveled in Europe.  
He said that previously, his relationships with friends and 
neighbors were good, but were lately minimal.  He said that 
he had been living with a "family godmother" until her 
death in November 1997, but continued to live in her home.  

On January 29, 1998, the veteran filed a claim for service 
connection for PTSD.

The veteran was hospitalized at a VA facility again from 
February to March 1998.  His reported symptoms on admission 
included nightmares, intrusive thoughts, triggers to anxiety 
and intrusive thoughts, avoidant behaviors (avoiding public 
places, crowds, conversations about Vietnam, war movies, news 
reports about war), restricted range of affect, depression 
anxiety, insomnia, memory and concentration problems, 
hyperarousal, easy startle ability, poor perseverance in task 
completion, and poor motivation for work and self-care.  It 
was noted that the veteran had continued to see a physician 
at a veterans' community center, and participated in group 
therapy.  Upon admission, the veteran was clean and well-
groomed.  Decreased eye contact was noted and the veteran 
seemed withdrawn.  Speech and kinetics were normal, affect 
was blunt, mood was dysphoric, and thought process was 
linear, focused, and goal-directed.  Thought content was 
without suicidal or homicidal ideation, paranoia, or 
psychosis.  The veteran was alert and oriented times 4, but 
inattentive.  While hospitalized, the veteran obtained 
individual counseling and participated in group therapy.  It 
was noted that he seemed to have many pent-up feelings from 
combat experiences, which included issues of deservedness, 
guilt, and grief.  The veteran's condition was stable on 
discharge, but he was noted to be unemployable due to severe 
and persistent symptoms of PTSD.  It was noted that alcohol 
dependence had been in remission for several months.  His GAF 
score was 42, with the prior year's score also determined to 
be 42.

The veteran underwent a VA PTSD examination in May 1998, 
during which he recounted his Vietnam-related stressors and 
his various treatments and hospitalizations following his 
1994 breakdown.  He said that what kept him going over the 
years was his relationship with his daughter.  The veteran 
reported that he was now living by himself and was receiving 
disability income.  On examination, he was dressed 
appropriately.  He spoke quietly and coherently, and 
described significant components of depression.  The veteran 
reported that he had experienced intense suicidal ideation, 
although he said he had never been a violent person.  The 
veteran reported intense nightmares and flashbacks in regard 
to his Vietnam experiences as a medic.  At times, the veteran 
heard voices yelling, "Stop."  He also reported that he had 
flashbacks which were vivid enough that he would see people 
running.  He denied any clear delusions.  His cognitive and 
memory functions appeared intact and there were no signs of 
any thought or perceptual disorder.  Diagnoses were severe 
PTSD, and alcohol dependence in partial remission.  The GAF 
score was 50.   

By a June 1998 rating decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective from 
January 29, 1998 (the date of receipt of the claim for 
service connection). 

In June 1998, the veteran presented for a therapeutic Outward 
Bound experience through the VA hospital.  After 
participating in group therapy and exercise training, the 
veteran was noted to be a good group leader, although he 
would become a little frustrated with the group for not 
listening or responding quickly enough to suggestions or 
decisions.  He was noted to be timely and diplomatic with his 
peers and able to make himself heard.  After the trip and 
back in group therapy, the veteran was appropriately 
expressive of his needs and concerns, and listened intensely 
and thoughtfully to others.  His condition on discharge was 
stable, although it was noted that he continued to suffer 
severe and persistent PTSD.  He was discharged with 
medication and was to undergo follow-up outpatient treatment 
and group therapy.  The diagnoses were chronic and severe 
PTSD, and alcohol abuse in remission.  The veteran was again 
deemed unemployable as a result of persistent PTSD symptoms, 
and his GAF score was assessed to be 42.  

The veteran was again hospitalized at a VA facility from July 
to September 1998 for reportedly persistent PTSD symptoms, 
including nightmares, intrusive thoughts, anxiety, 
hyperarousal, poor motivation for work, and pronounced 
depression.  Upon admission, he was clean and casually 
groomed, although decreased eye contact was noted.  The 
veteran was withdrawn, his speech was soft and decreased in 
pace, and kinetics were retarded.  Mood was dysphoric, 
withdrawn, and tearful.  He denied suicidal or homicidal 
ideation, as well as paranoia and psychosis.  He was alert 
and oriented.  During the hospitalization, the veteran was 
noted to be having an extremely difficult time going through 
his divorce.  A major component of this distress apparently 
was his fear that he would be cut off from his daughter, whom 
he described as the most important person in his life.  
During the hospitalization the veteran restarted his usual 
outpatient medications and participated in group therapy.  At 
discharge, diagnoses were chronic and severe PTSD, alcohol 
dependence in remission, and dysthymia secondary to PTSD.  He 
was deemed unemployable due to persistent and severe PTSD, 
and his GAF score was again assessed as 42. 

The veteran underwent another VA mental disorders examination 
in October 1998.  He was noted to be divorced, not currently 
working, and living alone.  The veteran confirmed that his 
separation and divorce had been fairly recent and involved a 
great deal of acrimony and litigation.  This had been settled 
just within the prior few weeks.  The veteran reported that 
he was involved in continued outpatient treatment and enjoyed 
sitting at home and listening to music.  He said he did not 
socialize much outside of his activity at a veterans' center, 
except with his sister.  The veteran also spent time playing 
with his computer.  The veteran reported to the examiner that 
he was sad and anxious most of the time.  He also reported 
frequent panic attacks, occurring both spontaneously and with 
any change.  These attacks reportedly averaged once a day, 
and involved a feeling of panic, shortness of breath, 
sweating, and shaking.  The veteran also reported insomnia 
and frequent nightmares about his Vietnam experiences.  He 
was reportedly agoraphobic, related both to his fear of 
having a panic attack in public and his fears of becoming 
tearful, which he did frequently whenever he was feeling 
emotional about anything.  The veteran was not sure whether 
or not he had frequent anger and irritability.  He was not 
completely anhedonic, in that he enjoyed interacting with his 
daughter.  However, it was noted that his lifestyle had 
constricted significantly over the prior several years, in 
that he used to enjoy gardening, teaching, and canoeing, as 
well as being more social.  The veteran endorsed social 
withdrawal, tearfulness, decreased self-esteem, decreased 
libido, easy fatigability, and significant problems with 
memory and concentration.  He also reportedly sometimes even 
being disoriented in familiar places.  The veteran admitted 
to occasional suicidal thoughts, even though these had not 
progressed to the point of plan or intent.  Following the 
examination, the diagnoses were PTSD, depressive disorder, 
panic disorder with agoraphobia, and alcohol dependence in 
sustained full remission.  The veteran's GAF score was 
assessed as being 40, with the past year's GAF score also 
being assessed as 40. 

The veteran was again hospitalized at a VA facility from 
January to February 1999.  He reported having nightmares and 
intrusive thoughts of increased frequency and vividness, 
pronounced period of dissociation, increased insomnia, 
periods of racing thoughts, auditory hallucinations, and an 
inability to care for himself or complete the activities of 
daily living.  The veteran reported that he would get into a 
car, disassociate, and end up miles away from his intended 
destination.  At that point, the veteran said, it would take 
him several minutes to get his thoughts back  together and 
"on track."  On admission, the veteran was clean and 
casually groomed.  Decreased eye contact was noted and the 
veteran appeared markedly depressed, withdrawn, and tearful.  
Speech was soft and normal.  Affect was blunted.  The veteran 
denied having suicidal, homicidal, or paranoid ideation.  
Thoughts were slowed, although the veteran's thought process 
appeared linear, focused, and goal-directed.  Diagnoses were 
chronic and severe PTSD, dysthymia secondary to PTSD, and 
alcohol dependence in remission.  At the time of his 
discharge in February 1999, the veteran's GAF score was noted 
to be 40, with the past year's GAF score also noted to be 40.  
The veteran was again deemed unemployable due to PTSD 
symptoms.

The veteran was again hospitalized at a VA facility in July 
1999.  He reported experiencing thrashing, sweating and 
occasional calling out in his sleep, insomnia marked by two 
to three hours of sleep every night, emotional restriction 
and numbing, decreased memory and concentration problems.  On 
admission, the veteran was clean and casually groomed.  
Decreased eye contact was noted and his mood was withdrawn 
and dysphoric.  He denied suicidal or homicidal ideation, 
paranoia, or psychosis.  The veteran's thought process 
appeared linear, focused, and goal-directed.  Although 
initially withdrawn during early group therapy sessions, the 
veteran gradually began to participate more actively in the 
milieu as the hospitalization progressed.  At the time of his 
discharge, diagnoses were chronic and severe PTSD, dysthymia 
secondary to PTSD, and alcohol dependence in remission.  The 
veteran's GAF score was noted to be 38, with the past year's 
GAF score noted to be 40.  He was again deemed unemployable 
due to PTSD symptoms.

As noted, PTSD was initially rated 30 percent, effective from 
January 29, 1998 (the effective date for service connection, 
when the claim for service connection was filed).  The 
veteran appealed for a higher rating.  Various RO decisions 
granted higher ratings for PTSD, as well as temporary total 
hospitalization ratings (38 C.F.R. § 4.29) for the condition.  
Ultimately, the RO assigned a 70 percent schedular rating for 
PTSD, effective from January 29, 1998 (the effective date of 
service connection).  Also effective from that date, the RO 
granted a TDIU rating.  The TDIU rating decision indicates 
the RO assigned such rating based on the effects of PTSD, 
although the veteran also has other service-connected 
conditions including residuals of left cheek shrapnel wound 
(rated 10 percent), a left knee disability (rated 10 
percent), and residuals of ascaris lumbricoids (rated 0 
percent).

II.  Analysis

The veteran claims he is entitled to a rating higher than 70 
percent for his service-connected PTSD.  The file shows that 
the RO has properly developed the evidence on the claim, and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name........................  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships.......................................... 70

Since service connection for PTSD became effective, the 
veteran has not worked, and prior employment apparently ended 
due to the effects of PTSD.  There have been multiple 
hospitalizations for PTSD during the course of the claim and 
appeal, and upon discharge from the hospital he has generally 
been deemed unemployable due to his PTSD.  The RO has 
assigned a TDIU rating based on the effects of PTSD, 
acknowledging that such disorder precludes gainful 
employment.  Evidence shows the veteran has maintained some 
relationships with relatives, but he apparently has only 
limited social contacts.  Psychiatric treatment records note 
a number of the signs and symptoms listed in the criteria for 
a 100 percent rating.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the veteran's PTSD symptoms 
result in total occupational and social impairment, 
warranting a 100 percent schedular rating under Code 9411. 
Moreover, the Board finds that such 100 percent schedular 
rating for PTSD is to be effective from January 29, 1998, 
when service connection became effective.  The Board has 
considered Fenderson v. West, 12 Vet.App. 119 (1999), but 
finds that "staged ratings" less than 100 percent for PTSD, 
since the effective date of service connection, are not 
indicated in the present case.


ORDER

A 100 percent rating for PTSD is granted.

		
L. W. TOBIN
Member, Board of Veterans' Appeals

 

